Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,188,341. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of this pending application recites substantially same limitations of claim 1 of ‘341 patent except omitting the first step of “receiving a set of initial energy levels,” which is obvious variation. Similarly, other dependent claims, ex. claim 2 of the pending application is a part of claim 1 of the ‘341 patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the computed set of first energy level" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 1 merely recites a voice production to be analyzed for later use of calculating a set of first energy levels but never requires 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8-11 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claims 1, 10 and 11 recite at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s):
a non-transitory computer readable medium [claim 10];
a processing unit; and a memory [claim 11]
setting each threshold of a set of thresholds to a respective predetermined initial value; 
analyzing a voice production to compute a set of first energy levels composing the voice production, wherein the voice production is of a user practicing a fluency shaping exercise; 
detecting at least one speech-related error based on the computed set of first energy levels1, a set of second energy levels, and the set of thresholds, wherein the detection of the at least one speech-related error is with respect to the fluency shaping exercise being practiced by the user, wherein the set of second energy levels is determined based on a calibration process; and 

The non-highlighted aforementioned limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer readable medium” [claim 10] or “a processing unit; and a memory” [claim 11], nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a therapist hears the voice production energy level of patient exercising the fluency shaping and pointing out any speech error. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – a non-transitory computer readable medium” [claim 10] or “a processing unit; and a memory” [claim 11].
The a non-transitory computer readable medium” [claim 10] or “a processing unit; and a memory” [claim 11] in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 8, 9, 18 and 19 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites no additional limitations. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (U.S. Patent Application Publication 2012/0116772), hereinafter Jones.
Regarding claims 1, 10 and 11, Jones discloses a method/medium/system for detecting errors when practicing fluency shaping exercises, comprising: 

analyzing a voice production to compute a set of first energy levels composing the voice production, wherein the voice production is of a user practicing a fluency shaping exercise (420 in FIG 4; ¶0040: “At step 404, the mobile device by way of the processor extracts speech features from the voice signal.  The speech features include speaking rate, voicing, magnitude profile, intensity and loudness, pitch, pitch strength, and phonemes.  Speech features may further include, but are not limited to, spectral features such as Fourier transforms, cepstral features, Linear Predictive Coding features, autocorrelation features, and time domain features, such as temporal envelope, modulation rate, onsets, decay, etc. The features can be extracted on a frame by frame basis, for example, every 20 ms, where the processing is performed directly on the audio frame. Overlap methods can also be employed for feature extraction.”; ¶0048 further teaches fluency shaping exercise;);
detecting at least one speech-related error based on the computed set of first energy levels, a set of second energy levels, and the set of thresholds (410 in FIG 4 and ¶0046 teaches the error detection; ¶¶0055-0062 describes the error detection based on the computed set of energy levels, the set of initial energy levels, and the set of a threshold. For instance, ¶0056 discloses the calculation of the mean difference between the harmonic peaks and the reference levels of noise at these peak frequencies. Another example is the calculation of the difference of the peak and the regression line of the magnitude of the spectrum over frequency in ¶0057; ¶0046: further teaches that such detection can be based on the set of second energy levels, ex. “adapting the speech therapy technique in accordance with subjective user feedback corresponding to the user voice profile.”);, 
wherein the detection of the at least one speech-related error is with respect to the fluency shaping exercise being practiced by the user (¶0048: ‘The speech therapy technique provides speech 
wherein the set of second energy levels is determined based on a calibration process (¶0046: “The server can further perform the steps of mapping the speech features and voice signal to particular registered users, associating the speech signal to a user voice profile of a registered user, collecting subjective user feedback associated with the delivery of the speech therapy technique, and adapting the speech therapy technique in accordance with subjective user feedback corresponding to the user voice profile.”); and 
generating feedback indicating the detected at least one speech-related error  (414 in FIG 4; ¶0048).

Regarding claims 8 and 18, Jones further discloses that the detected speech-related error further includes any of: a too-long gentle offset, an un-gradual slope gentle offset, a high amplitude gentle offset, and a concave gentle offset (¶0044: “Upon speech feature extraction, as shown at step 406, the processor performs an automated measurement of the extracted speech features.  The automated assessment includes measuring changes in roughness, loudness, overall severity, pitch, speaking rate, spectral analysis for voicing, and statistical modeling for determining pronunciation, accent, articulation, breathiness, strain, and applying speech correction.  The measurement can include calculation of harmonic to noise values (HNR), cepstral peak prominence (CPP), spectral slope, shimmer and jitter, short and long term loudness, and rahmonic determinations.  The automated measurements comprise stop-gaps, repetitions, prolongations, onsets, and mean-duration.”).

Regarding claims 9 and 19, Jones further discloses measuring a speech rate based on the voice production, wherein the detected at least one speech-related error includes a speech rate error, wherein the speech rate error is detected when the measured speech rate is below an initial value of a rate threshold, wherein the rate threshold is one of the set of thresholds and is set to indicate a normal speech rate (¶0040: “At step 404, the mobile device by way of the processor extracts speech features from the voice signal.  The speech features include speaking rate …”; ¶0044: “Upon speech feature extraction, as shown at step 406, the processor performs an automated measurement of the extracted speech features.  The automated assessment includes measuring changes in roughness, loudness, overall severity, pitch, speaking rate, spectral analysis for voicing, and statistical modeling for determining pronunciation, accent, articulation, breathiness, strain, and applying speech correction.  The measurement can include calculation of harmonic to noise values (HNR), cepstral peak prominence (CPP), spectral slope, shimmer and jitter, short and long term loudness, and rahmonic determinations.  The automated measurements comprise stop-gaps, repetitions, prolongations, onsets, and mean-duration.”).
Allowable Subject Matter over the prior art
Claims 2-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also overcome the supra 112(b) rejections as well as double patenting rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification describes the term “energy level” in the context of an energy level of the dominant frequencies of voice spectrum. Spec. ¶0051. Because claim does not explicitly define or require the energy level to be of the dominant frequencies of voice spectrum, it is interpreted broadly to encompass energy levels recognizable by human such as loudness or pitch of voice. Cf. “the energy level of the corresponding dominant frequency” in claim 2.